Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 15-20 were previously withdrawn responsive to the Restriction Requirement of 06.09.2020, claims 1, 4-8, and 11-14 have been amended. Therefore, claims 1-14 remain pending in this application. 
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

The most relevant reference is the Bess et al., Pub. No.: US 2015/0206116 reference. Bess discloses a local Point-of-Service server can receive requests from POS terminals on the local network that are unable to communicate with a central POS server due to, for example, a loss of network connectivity. Bess’ local POS server can generate transactions based on the requests, and store the transactions in a queue. Bess’ local POS can then transfer the queue to a recovery agent executing on the central POS server once connectivity has been restored. Bess’ central POS see abstract].

However, Bess neither anticipates or fairly and reasonable teaches as to “a terminal update element, configured to receive state changes corresponding to orders from POS terminals, wherein a first portion of said state changes correspond to a first portion of said orders that are transmitted through a gateway by a first portion of said POS terminals and a second portion of said state changes correspond to a second portion of said orders that are transmitted by a second portion of said POS terminals, and wherein the synchronization server is not on premise with said POS terminals”. 

Thus, the combination of claimed features is not disclosed in a reasonable manner.

For this reason, claims 1-14 are deemed to be allowable over prior art of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687























/GA/Primary Examiner, Art Unit 3627